Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The disclosure is objected to because of the following informalities: 
	In Table 1, certain entries are not legible. 
Appropriate correction is required.

Objections
2.	Claims 1-22 are objected to because of the following informalities: 
In Claim 1 (6th line from bottom) and 20 (3rd to 4th line from bottom of page 49), Applicant is advised to replace “alkyl, aryl, arylalkyl” with -- alkylene, arylene, arylalkylene --.
In Claim 20 (1st and last lines), Applicant is advised to delete “resin”.
 	Appropriate correction is required.
	
3.	Applicant is advised that should Claim 5 be found allowable, Claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 6-11, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claims 6-11, the phrase “or any combination thereof” is inconsistent with the Markush language “selected from the group consisting of”. (Emphasis added)
	In Claim 10 (line 3), it is not clear what “bis(benzylmalate” refers to. (Emphasis added)
	 Claim 20 recites the limitation "the polysiloxane" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, the following Office action is based on the term “polydimethylsiloxane resin” in the instant claim being -- polysiloxane --, pending rectification. 
Claim 20 contains the trademark/trade name “Surfonic L24-2” (page 50, line 1).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a surfactant and, accordingly, the identification/description is indefinite.
Claim 22 recites the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim.  Should it depend on Claim 21?

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 4-8, 12-19 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Joffre (US 5 744 199) as evidenced by Freeman (Silicones, Published For The Plastics Institute, ILIFFE Books Ltd., 1962).
For Claims 1, 5 and 12-15, Joffre discloses a coating composition comprising a polyorganosiloxane, a surfactant, a pigment, a filler and an adhesion promoter. (col. 2, line 58 to col. 3, line 21 and col. 5, lines 9-67) The viscosity of the polyorganosiloxane is described at col. 6, lines 1-10. A suitable polyorganosiloxane is a hydroxy-terminated polydimethylsiloxane having a viscosity of 12,000 mPa.s (i.e., cP)(Example 1) Since a typical polydiorganosiloxane has a specific gravity of about 1.0, the viscosity of 12,000 mPa.s is approximately 12,000 cSt. Further, Freeman teaches that the relationship between the viscosity and the number of siloxane units can be represented by the equation:
log η = 0.1 * n1/2 + 1.1
, where η is the viscosity in cSt and n is the number of siloxane units. (page 27) To this end, the hydroxy-terminated polydimethylsiloxane having a viscosity of 12,000 mPa.s would contain about 888 siloxane units. Suitable surfactants include Tergitol TMN-10 (ethoxylated trimethylnonanol, a non-ionic ethoxylated alcohol surfactant, HLB 16.1) and Tergitol TMN-6 (HLB 11.7). (Examples 1 and 9) For Claim 4, it is noted that the weight average molecular weight of a polymer is closely related to the viscosity thereof. Since the viscosity of the Joffre’s polydiorganosiloxane falls within the presently claimed viscosity range, one would appreciate that the weight average molecular weight of the foregoing polydiorganosiloxane would also fall within the presently claimed range. For Claims 6-8, suitable pigments are titanium dioxide, iron oxide, etc. Suitable fillers are aluminum trihydrate, colloidal silica, etc. A suitable crosslinker is methyltrimethoxysilane. (Example 1, Example 4 and Table 1) For Claims 16-19, since the composition reads on presently claimed one, both would possess similar properties including the reflectivity before and after the rapid rate measurement, ∆L, ∆E and contact angle. For Claim 21, Joffre further teaches a method for a protective coating to a substrate. (col. 2, line 58 to col. 3, line 8)
	
9.	Claim 9 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Joffre as evidenced by Freeman and Nitzche (US 3 923 736).
	Joffre discloses a coating composition, supra, which is incorporated herein by reference. Joffre further teaches that the composition [and the components therein] discloses in Nitzche is also suitable for Joffre’s invention. (col. 6, lines 44-56) To this end, Nitzche teaches the use of N-beta-aminoethyl-gamma-aminopropyltrimethoxysilane and dibutyltin dilaurate as an adhesion promoter and a condensation catalyst, respectively, in a curable composition comprising a hydroxy-terminated polydiorganosiloxane. (col. lines 2-52 and col. 5, lines 11-35) 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Joffre as evidenced by Freeman.
	Joffre discloses a coating composition, supra, which is incorporated herein by reference. Joffre is silent on the presently claimed amounts of the components in the composition. However, the amounts of the polysiloxane, the surfactant, the pigment, the filler, the crosslinker, the adhesion promoter and the catalyst. However, these amounts would affect the viscosity, ingredient-dispersity, appearance, physical properties, crosslinking rate and adhesion, respectively of the composition. In other words, they are Result-Effective variables. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize these components in whatever amounts through routine experimentation in order to afford a composition with desired viscosity, ingredient-dispersity, appearance, physical properties, crosslinking rate and adhesion. Especially, Applicant does not show the criticality of these amounts.

12.	Claim 20 would be allowable if rewritten or amended to overcome the claim objection and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Joffre does not teach or fairly suggest the presently claimed methyltris(methylethylketoxime)silane, 3-aminopropyltriethoxysilane, polydimethylsiloxane treated fumed silica, etc. set forth in Claim 20.


13.	Claims 3, 11 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Joffre does not teach or fairly suggest the presently claimed i) “n” range set forth in Claim 3; ii) solvents set forth in Claim 11; and iii) exterior roof of a structure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
April 18, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765